    Case 1:18-cv-03403-SAG Document 94-1 Filed 12/18/19 Page 1 of 1



                                TABLE of EXHIBITS


1. Transcript of deposition of Kevin Cotlove, July 31, 2019 (highlighted to show testimony
   that the deponent seeks to revise, where Plaintiff objects to the revision)

2. Errata sheet of Kevin Cotlove dated September 6, 2019 (highlighted to show contested
   changes)

3. Topics of Examination designation (Cotlove Exhibit 2)

4. SBG Privilege Log 6/13/2019 Amended 7/03/2019

5. SBG 962, October 10, 2017 screenshot of article “Unique breed of ‘Werewolf Cats”
   prove popular with cat and dog lovers”

6. SBG 943, October 10, 2017 screenshot of 1/53 from cat photo gallery (Cotlove Ex. 3)

7. BGP 3810, screenshot of 1/53 from cat gallery gallery, produced April 8, 2019

8. BGP 3811, screenshot of article “Unique breed of ‘Werewolf Cats’ prove popular with
   cat and dog lovers," produced April 8, 2019

9. C. Dale Quisenberry email dated January 30, 2019

10. Andrew O’Connell email dated February 20, 2019 with attachment

11. BGP 3846-3847, emails S. Domozych, D Quisenberry, October 10, 2017

12. SBG 2102, email from K Cotlove to S Domozych, October 10, 2017

13. Cotlove Exhibit 33, “Master Station List”
